Exhibit 10.1
 
 
[uni_logo2a.jpg]
 
Uni-Pixel Displays, Inc.
                                                               8708 Technology
Forest Pl, Suite 100
 The Woodlands, Texas 77381
 (281)825-4500     FAX (281) 825-4599
http://www.unipixel.com/

--------------------------------------------------------------------------------

 
May 1,
2015                                                                                                                                                                                                       #1


Jalil Shaikh
c/o Uni-Pixel Displays, Inc.
1150 E. Cheyenne Mtn. Blvd, Building 4
Colorado Springs, CO 80906


On behalf of Uni-Pixel Displays, Inc. (the "Company" or “Uni-Pixel”) I am
pleased to present you with this offer of employment.  Specifics of this offer
are as follows:


Starting Position and Salary.  We invite you to join us as Chief Operating
Officer reporting to JEFF HAWTHORNE, CEO, with a starting base salary of
$300,000 per year.  You will be paid twice a month, less any withholdings and
deductions required by federal, state or local law.  You will also be eligible
for up to 75% pro-rata bonus incentives as approved by the Board of Directors.


Benefits.  Within 30 days of your employment, you will be eligible to
participate in the employee benefit plans currently and hereafter maintained by
the Company of general applicability to other employees of the
Company.  Currently, the Company pays 100% health, dental and vision coverage
for the employee, and 25% health, dental and vision coverage for employee’s
spouse and dependents (assuming the spouse and dependents are not covered by the
spouse’s plans). You should note that the Company reserves the right to cancel
or change the benefit plans and programs it offers to its employees at any
time.  Your salary includes compensation for all holidays recognized by the
Company and paid vacation time outlined in our Vacation Policy.


·  
You will be eligible for stock incentive grants as determined by the Board of
Directors.



Required Documentation.  Our offer of employment to you and your acceptance of
this offer is contingent upon the following:  (1) your representation and
warranty that your employment by Uni-Pixel does not and will not breach any
confidentiality or other agreement you may have with any prior employer or other
third party; (2) your completion of the I-9 form which verifies that you are
eligible to work in the United States; (3) your execution of a Payroll Deduction
Authorization; and (4) your execution and acceptance of the terms of the
Employee Confidentiality et al Agreement.


At-Will Employment. You further acknowledge that if you are employed by the
Company, your employment will be at-will and may be terminated with or without
cause at any time by me or by the Company.  This means that you have the right
to resign at any time with or without cause, with or without notice.  This
at-will status can only be changed in writing, signed by the CEO of the Company.


Start-Date. The anticipated start date would be on or about May 16, 2015.


Please call me if you have any questions about any aspect of this offer.  This
is a very exciting time to be joining our organization and we look forward to
the contributions that you will make to the success and growth of the Company.
Please sign and return this letter confirming your acceptance of this offer.


Kind Regards,




/s/ Jeff A.
Hawthorne                                                                                      Accepted:
/s/ Jalil Shaikh 
Jeff Hawthorne
President and
CEO                                                                                       
  Date:           May 10, 2015 
Uni-Pixel, Inc.

 
 

--------------------------------------------------------------------------------

 